Case 15-23443-CMB         Doc 80    Filed 04/19/21 Entered 04/19/21 11:38:03         Desc Main
                                   Document      Page 1 of 4




                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                        )
                                                 )
   Timothy A. Stewart                            )     Case No. 15-23443-CMB
   Gretchen W. Stewart,                          )
                                                 )     Chapter 13
            Debtors                              )     Docket No.
                                                 )
                                                 )
   Timothy A. Stewart                            )
   Gretchen W. Stewart,                          )
                                                 )
            Movants                              )
                                                 )
            vs.                                  )
                                                 )
   Freedom Mortgage Corporation and              )
   Ronda J. Winnecour, Trustee,                  )
                                                 )
            Respondents                          )

        MOTION TO ENFORCE TRUSTEE’S REPORT OF RECEIPTS AND
    DISBURSEMENTS, NOTICE OF FINAL CURE PAYMENT, AND DISCHARGE
     ORDER ALONG WITH REQUEST FOR PAYMENT OF LEGAL FEES AND
                             EXPENSES


            AND NOW, come the Debtors, Timothy A. Stewart and Gretchen W. Stewart, by

   and through their attorney Christopher M. Frye, and Steidl and Steinberg, Attorneys at

   Law, and respectfully represent as follows:

            1.    This case was commenced on September 18, 2015 when the Debtors filed

   a voluntary petition under Chapter 13 of the Bankruptcy Code.

            2.    The Debtors successfully completed Chapter 13 Plan dated September 18,

   2015, an Order Discharging Debtors was entered on January 21, 2021 at Docket No. 72,

   and a Final Decree was entered on January 22, 2021 at Docket No. 74.
Case 15-23443-CMB       Doc 80    Filed 04/19/21 Entered 04/19/21 11:38:03           Desc Main
                                 Document      Page 2 of 4



          3.     Among the Debtors’ creditors is Freedom Mortgage Corporation

   (“Freedom”) who hold a first mortgage on the Debtors’ home residence.

          4.     Freedom Mortgage Corporation took over the mortgage loan after the loan

   was transferred to them during the bankruptcy case pursuant to Docket No. 49.

          5.     The Chapter 13 Trustee filed a Notice of Final Cure payment with respect

   to the Freedom mortgage on October 29, 2020 at Docket No. 64.

          6.     The Notice of Final Cure payment indicates that the Debtors were to begin

   post-petition payments directly on or before December 1, 2020.

          7.     Freedom filed a Response to the Notice of Final Cure indicating that they

   were in agreement with the Trustee’s Notice of Final Cure on November 16, 2020 at

   Docket No. 65.

          8.     The Trustee filed a Motion for Approval of Report of Receipts and

   Disbursements on November 24, 2020 at Docket No. 66.

          9.     The Trustee’s Receipts and Disbursements were approved by Order of this

   Court dated January 21, 2021 at Docket No. 71.

          10.    The Debtors received a mortgage statements from Freedom dated

   February 8, 2021 that indicates that the mortgage is behind by $1,283.29.

          11.    Attached and labeled “Exhibit A” please find a copy of the mortgage

   statement dated February 8, 2021.

          12.    The Debtors have since received another mortgage statement indicating

   that they owe $3,840.59.

          13.    The Debtors started making direct payments to Freedom on or before

   December 1, 2020 pursuant to the Trustee’s Notice of Final Cure and long-term debt
Case 15-23443-CMB         Doc 80     Filed 04/19/21 Entered 04/19/21 11:38:03            Desc Main
                                    Document      Page 3 of 4



   payment instructions via check dated 11-21-20. They also made timely regular monthly

   payments via checks dated 12-29-20, and 1-28-21.

           14. The Debtors aver that they have made every post-petition required in full and

   in a timely manner and should not be behind on payment.

           15.     Attached and labeled “Exhibit B” please find copies of the checks dated

   11-21-20, 12-29-20, and 1-28-21.

           16.     Upon being made aware of the error made by Freedom, Debtors’ counsel

   reached out to counsel of record for Freedom via email in an attempt to resolve the

   matter. No response was received from Freedom counsel. Multiple weeks later another

   email was sent to counsel regarding the issue but no response was received.

           17.     The Debtors have followed all payment instructions from the Court to the

   letter and Freedom continues to indicate that they are behind on mortgage loan payments.

           18.     Freedom’s continued billing for a delinquency is a violation of the

   approved Trustee’s Report of Receipts and Disbursements, the approved Notice of Final

   Cure, and the Discharge Order entered in the Chapter 13 case.

           19.     The Debtors have been forced to bring a motion to reopen the Chapter 13

   case and the instant motion to enforce through no fault of their own and should not incur

   legal fees and/or costs as a result.

           20.     Freedom should be ordered to correct the Debtors’ mortgage loan account

   to reflect that the Debtors’ mortgage loan account is completely current and to correct

   any post-bankruptcy delinquent reporting on the Debtors’ credit reports.

           21.     Freedom should be ordered to pay legal fees to Debtors’ counsel in the

   amount of $2,000.00 as well as the court reopening fee of $235.00.
Case 15-23443-CMB       Doc 80     Filed 04/19/21 Entered 04/19/21 11:38:03              Desc Main
                                  Document      Page 4 of 4



          WHEREFORE, the Debtors, Timothy A. Stewart and Gretchen W. Stewart,

   respectfully request this Honorable Court to order that Freedom correct the Debtors’

   mortgage loan account to reflect that the Debtors’ mortgage loan account is completely

   current, to correct any post-bankruptcy delinquent reporting on the Debtors’ credit

   reports, and to pay legal fees to Debtors’ counsel in the amount of $2,000.00 as well as

   the Court reopening fee of $235.00.

                                                Respectfully submitted,



   April 9, 2021                                /s/ Christopher M. Frye
   DATE                                         Christopher M. Frye, Esquire
                                                Attorney for the Debtors

                                                STEIDL & STEINBERG
                                                Suite 2830 – Gulf Tower
                                                707 Grant Street
                                                Pittsburgh, PA 15219
                                                (412) 391-8000
                                                chris.frye@steidl-steinberg.com
                                                PA I. D. No. 208402
